 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUSSELL STEWART,                                       No. 2:18-cv-01844 KJM CKD (PS)
12                            Plaintiff,
13                v.                                         ORDER
14    AMERICAN GENERAL FINANCE,
      INC., et al.,
15
                              Defendants.
16

17               On October 17, 2018, the undersigned held a hearing on defendants’ motion to dismiss the

18   complaint pursuant to Rule 12(b)(6). (ECF No. 14; see ECF No. 17.) Plaintiff appeared pro se,

19   and James Ramos and Brett Goodman appeared telephonically on behalf of defendants. At the

20   close of the hearing, the court took the matter under submission.

21          I.         Legal Standard

22               In order to survive dismissal for failure to state a claim pursuant to Rule 12(b)(6), a

23   complaint must contain more than a “formulaic recitation of the elements of a cause of action”; it

24   must contain factual allegations sufficient to “raise a right to relief above the speculative level.”

25   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). “[A] complaint must contain sufficient

26   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

27   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

28   ////
                                                            1
 1             In considering a motion to dismiss, the court must accept as true the allegations of the

 2   complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S. 738, 740 (1976),

 3   construe the pleading in the light most favorable to the party opposing the motion, and resolve all

 4   doubts in the pleader’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421, reh’g denied, 396 U.S.

 5   869 (1969). The court will “‘presume that general allegations embrace those specific facts that

 6   are necessary to support the claim.’” National Organization for Women, Inc. v. Scheidler, 510

 7   U.S. 249, 256 (1994), quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

 8   Moreover, pro se pleadings are held to a less stringent standard than those drafted by lawyers.

 9   Haines v. Kerner, 404 U.S. 519, 520 (1972).

10       II.      The Complaint

11             Plaintiff asserts multiple state and federal claims against defendant financial entities

12   relating to the foreclosure sale of real property at 256 Shilling Avenue in Lathrop, California.

13   (ECF No. 1 (“Cmplt”).)

14             In 2002, plaintiff executed a loan agreement (“Loan”) with defendant American General

15   Finance in the amount of $141,451.15, secured with a Deed of Trust (“DOT”) that was

16   subsequently reassigned multiple times. (Cmplt, ¶ 38; see ECF No. 15-1, Defs. Exh. A;

17   Corporate Assignments of Deed of Trust, Defs.’ Exhs. B & C.) 1 Between 2003 and 2017,

18   plaintiff received five Notices of Default on the subject Loan. (See Defs’ Exhs. D, E, F, G & H.)

19   In 2013, plaintiff entered a Loan Modification Agreement with defendant Springleaf Financial

20   Services. (Defs’ Exh. I) Plaintiff alleges that between August and October 2013, he made “three
21

22
     1
       Defendants’ request for judicial notice of the publicly recorded documents submitted as
     Defendants’ Exhibits A-J is granted. (ECF No. 15.) Under Rule 12(b)(6), the court may consider
23   facts established by exhibits attached to the complaint. Durning v. First Boston Corp., 815 F.2d
     1265, 1267 (9th Cir. 1987). The court may also consider “documents whose contents are alleged
24   in a complaint and whose authenticity no party questions, but which are not physically attached to
     the pleading[.]” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds
25   by Gailbraith v. County of Santa Clara, 307 F.3d 1119, 1127 (9th Cir. 2002). See Fed. R. Evid.
26   201(b); Gamboa v. Tr. Corps, No. 09-0007 SC, 2009 WL 656285, at *3 (N.D. Cal. Mar. 12,
     2009) (taking judicial notice of a Deed of Trust and adjustable rate mortgage note, when ruling on
27   a motion to dismiss because “These documents are central to Plaintiffs’ allegations that
     Defendants were not entitled to initiate a foreclosure sale of their property. These documents are
28   also part of the public record and are easily verifiable”).
                                                         2
 1   agreed-upon trial period loan modification payments” of $997.00. (Cmplt., ¶ 81; see Plff’s Exh. J

 2   at 117.) Plaintiff then “discovered discrepancies in the Loan Modification Agreement” and

 3   “disputed the figures upon which [it] was based.” (Id., ¶ 82.) He repeatedly attempted to work

 4   with Springleaf Financial Services to “resolve the discrepancy and set up a new or amended Loan

 5   Modification Agreement,” but while Springleaf continued to accept payments on the loan, it

 6   never agreed to a new loan modification. (Id., ¶ 83.) In 2017, plaintiff was notified that he was

 7   again in default. (Defs’ Exh. H.) In October 2017, nine months after the final Notice of Default,

 8   the property was sold to a third party in a foreclosure sale. (Cmplt., ¶ 49; Defs Exh. J.)

 9              The gravamen of the complaint is that the Loan was improperly assigned, such that the

10   subsequent foreclosure on the property was unlawful. (See Cmplt., ¶¶ 41-42, 48.) Plaintiff

11   alleges that the assignment of the Loan was void because defendants “failed to adhere to the PSA

12   [Pooling and Servicing Agreement]2, which requires that Plaintiff’s Note and Deed of Trust be

13   properly endorsed, transferred, accepted and deposited with the securitized trust . . . on or before

14   the ‘closing date’ indicated on the Prospectus.” (Id., ¶ 42; see ¶¶ 45-48.)

15              Plaintiff further alleges that the note and Deed of Trust were not transferred together, a

16   failure that has “resulted in an unperfected lien that none of the Defendants can enforce in any

17   manner whatsoever.” (Id., ¶¶ 46-48.) “Plaintiff alleges that, prior to demanding mortgage

18   payments [from] Plaintiff, none of the defendants . . . had, nor presently have, a secured or

19   unsecured . . . interest in Plaintiff’s Note and/or Deed of Trust as required by California law –

20   irrespective of who is actually in physical possession of plaintiff’s Note.” (Id., ¶ 68.)
21       III.      Motion to Dismiss

22              In their Rule 12(b)(6) motion, defendants argue that plaintiff’s conclusory allegations are

23   insufficient to state a claim. Before reaching the claim elements however, defendants argue as a

24   threshold issue that plaintiff lacks standing to challenge the allegedly faulty loan assignments that

25   underpin his claims.

26   2
      Briefly, when a mortgage lender sells pools of mortgages in the mortgage securitization process,
27   “[t]he terms of the securitization trusts as well as the rights, duties, and obligations of the trustee,
     seller, and servicer are set forth in a Pooling and Servicing Agreement (‘PSA’).” Yvanova v.
28   New Century Mortgage Corp., 62 Cal. 4th 919, 943, n.5 (2016) (citation omitted).
                                                          3
 1       A. Standing

 2           “The federal courts are under an independent obligation to examine their own

 3   jurisdiction, and standing ‘is perhaps the most important of [the jurisdictional] doctrines.’”

 4   Labyrinth Optical Techs. LLC v. Alcatel-Lucent USA, Inc., 2015 WL 8227494, at *2 (C.D. Cal.

 5   Mar. 23, 2015), citing United States v. Hays, 515 U.S. 737, 742 (1995). Whether a party has

 6   standing to sue is a question of law. Id., citing Prima Tek II L.L.C. v. A–Roo Co., 222 F.3d 1372,

 7   1376 (Fed. Cir. 2000). “A plaintiff generally has the burden of proving standing to sue.” Id.,

 8   citing Tyco Healthcare Grp. LP v. Ethicon Endo–Surgery, Inc., 587 F.3d 1375, 1378 (Fed. Cir.

 9   2009). Moreover, it is well-established that a plaintiff “cannot rest his claim to relief on the legal

10   rights or interests of third parties.” Warth v. Seldin, 422 U.S. 490, 499 (1975).

11           Here, the DOT to plaintiff’s home was assigned to a series of successors-in-interest and

12   lastly to defendant Clear Recon Corporation, which conveyed the property to third parties in an

13   October 2017 foreclosure sale. “A deed of trust may . . . be assigned one or multiple times over

14   the life of the loan it secures,” the California Supreme Court has stated. “But if the borrower

15   defaults on the loan, only the current beneficiary may direct the trustee to undertake the

16   nonjudicial foreclosure process. Only the true ‘owner’ . . . of a Deed of Trust can bring to

17   completion a nonjudicial foreclosure under California law.” Yvanova v. New Century Mortgage

18   Corp., 62 Cal. 4th 919, 927-928 (2016) (internal citations omitted). Plaintiff essentially argues

19   that due to defective assignments, Clear Recon was not the true owner of the DOT at the time of

20   sale.
21           Plaintiff’s standing to sue on this basis turns on whether he is alleging “void” or

22   “voidable” loan assignments. “A home loan borrower has standing to claim a nonjudicial

23   foreclosure was wrongful because an assignment by which the foreclosing party purportedly took

24   a beneficial interest in the deed of trust was not merely voidable but void.” In re Turner, 859 F.3d

25   1145, 1149 (9th Cir. 2017), citing Yvanova, 62 Cal. 4th at 942-943. While a void contract is

26   without legal effect and nonbinding, a voidable transaction, “[d]espite its defects, is subject to
27   ratification by the parties.” Yvanova, 62 Cal. 4th at 930 (citations omitted). “When an

28   assignment is merely voidable, the power to ratify or avoid the transaction lies solely with the
                                                        4
 1   parties to the assignment; the transaction is not void unless and until one of the parties takes steps

 2   to make it so,” the Yvanova court reasoned. “A borrower who challenges a foreclosure on the

 3   ground that an assignment to the foreclosing party bore defects rendering it voidable could thus

 4   be said to assert an interest belonging solely to the parties to the assignment rather than to

 5   herself.” Id. at 936. The California Supreme Court concluded that “a wrongful foreclosure

 6   plaintiff has standing to claim the foreclosing entity’s purported authority to order a trustee’s sale

 7   was based on a void assignment of the note and deed of trust,” but the same does not apply to

 8   “claimed defects that would make the assignment merely voidable[.]” Id. at 939.

 9          Thus the issue is whether plaintiff is alleging “void” or “voidable” loan assignments.

10   Defendants cite Saterbak v. JPMorgan Chase Bank, N.A., 245 Cal. App. 4th 808, 814-815 (2016),

11   a case in which Ms. Saterbak (like the instant plaintiff) contended that the DOT to her home was

12   assigned in an untimely manner under the pooling and service agreement, rendering the loan

13   assignment void. Id. at 814. The Saterbak court affirmed the dismissal of her complaint,

14   concluding that the untimely assignment alleged by plaintiff was “merely voidable” and thus did

15   not confer standing under Yvanova. Id. at 815. Similarly, the Ninth Circuit found that a plaintiff

16   lacked standing to sue for wrongful foreclosure based on an alleged defect in the securitization

17   process which rendered the assignment merely voidable. The Court reasoned:

18                  A borrower does have standing to challenge an assignment of her
                    note and deed of trust on the basis of defects allegedly rendering the
19                  assignment void. Yvanova v. New Century Mortg. Corp., 62 Cal.4th
                    919 (2016). But because an act in violation of a trust agreement is
20                  voidable—not void—under New York law, which governs the
                    Pooling and Servicing Agreement (PSA) at issue, Morgan lacks
21                  standing here. See Rajamin v. Deutsche Bank Nat. Trust Co., 757
                    F.3d 79, 87–90 (2d Cir. 2014) (finding that “any failure to comply
22                  with the terms of the PSAs” did not render the “acquisition of
                    plaintiffs' loans and mortgages void” because “[u]nder New York
23                  law, unauthorized acts by trustees are generally subject to ratification
                    by the trust beneficiaries”).
24

25   Morgan v. Aurora Loan Services, LLC, 646 Fed. Appx. 546, **6-7 (9th Cir. March 28, 2016); see
26   also Renard v. JP Morgan Chase Bank, N.A., 2017 WL 8292774, *8 (C.D. Cal. Dec. 13, 2017)
27   (finding plaintiff lacked standing to challenge foreclosure based on defective assignment as “the
28
                                                        5
 1   alleged untimely transfer of the Note to a securitized trust could make such a transfer voidable,

 2   not void.”) (collecting cases). Based on the foregoing, plaintiff lacks standing to sue on the basis

 3   of the alleged defective loan assignments.

 4      B. Failure to State a Claim

 5            Separate from the issue of standing, defendants assert that “each of plaintiff’s claims . . . is

 6   based on his self-serving conclusion that the Note was somehow separated from the Deed of

 7   Trust.” (ECF No. 14-2 at 5; see, e.g., Cmpl., ¶ 47 (“[I]f the Note and Deed of Trust are not

 8   together with the same entity, the Note cannot be enforced. The DOT is not valid without the

 9   note.”).) “[M]any federal courts have rejected this position, applying California law. All have

10   noted that the procedures to be followed in a nonjudicial foreclosure . . . do not require that the

11   note be in the possession of the party initiating the foreclosure.” Debrunner v. Deutsche Bank

12   Nat’l Trust Co., 204 Cal. App. 4th 433, 440 (2012); see also Yvanova, 62 Cal. 4th at 927 (“The

13   deed of trust, moreover, is inseparable from the note it secures, and follows it even without a

14   separate assignment.”), citing Cal. Civ. Code § 2936. Thus any claims predicated on this alleged

15   defect must fail.

16            Turning to the individual causes of action, the court considers whether plaintiff asserts one

17   or more viable claims under the Rule 12(b)(6) standard. In his first cause of action, plaintiff

18   asserts that defendants violated multiple provisions of the California Homeowner Bill of Rights

19   (“HBOR”) because, e.g., they “failed to offer [him] a suitable loan modification plan” and “failed

20   to provide an adequate chain of title that would demonstrate their authority to proceed with a
21   foreclosure[.]” (Cmplt., ¶¶ 128, 130.) Lacking specific factual support, these conclusory

22   allegations are insufficient to state a claim. The court discusses plaintiff’s other HBOR claims

23   below.

24            The elements of plaintiff’s second cause of action, negligence, are duty, breach, causation,

25   and damages. Ladd v. County of San Mateo, 12 Cal. 4th 913, 917 (1996). Plaintiff asserts that

26   defendants had a duty to exercise “reasonable care” and breached that duty by failing to abide by
27   the terms of the PSA and properly securitize the loan. (Cmplt., ¶¶134, 136.) As a general rule,

28   California courts have recognized that the relationship between a creditor and its debtor is arm’s-
                                                          6
 1   length, encompassing no special duties. Nymark v. Heart Fed. Sav. & Loan Ass’n, 231

 2   Cal.App.3d 1089, 1093 n. 1 (1991). Plaintiff alleges causation and injury in the most general

 3   terms. Moreover, as discussed above, plaintiff lacks standing to pursue claims based on technical

 4   defects in the securitization process. Thus, his second and eleventh causes of action, both based

 5   on negligence, fail to state a claim.

 6          In his third cause of action, plaintiff seeks “the equitable remedy of restitution for unjust

 7   enrichment.” (Cmplt. ¶ 140.) He asserts that defendants “were unjustly enriched by collecting

 8   monthly payments from Plaintiff when they had no interest in the Note.” (Id., ¶ 142.) As this

 9   claim rests on the “defective assignment” theory which plaintiff lacks standing to pursue, it must

10   fail. Moreover, plaintiff’s allegations of wrongdoing are conclusory and lacking in factual

11   support. The same can be said for plaintiff’s fourth cause of action (slander of title, also based on

12   the “defective assignment” theory); the fifth cause of action (cancellation of instrument, based on

13   “invalid and void” assignments); and the ninth cause of action (accounting, based on the theory

14   that due to defective assignments, plaintiff paid defendants money not “actually owed” them).

15          In his sixth cause of action, plaintiff asserts that defendants violated Cal. Civil Code §

16   2934, which provides for records of assignments of interest under a deed of trust. Plaintiff alleges

17   that a substitution of trustees in December 2016 was invalid, requiring the October 2017

18   foreclosure sale to be set aside. (Cmplt., ¶¶ 156-157; see id., Exh. I at 115.) The record

19   documents the substitution of defendant Clear Recon as a successor trustee, acquiring the DOT

20   from defendants Wilmington Savings Fund Society, Carlsbad Funding Mortgage Trust, and
21   Rushmore Loan Management Services. Plaintiff alleges that the latter defendants “were not legal

22   beneficiaries or holders of the note,” rendering the substitution invalid. (Id., ¶ 156.)

23          “California courts have held that in order to state a claim challenging a foreclosure sale, it

24   is not enough for plaintiff to allege that the purported assignment of the note in the assignment of

25   deed of trust was ineffective. Instead, plaintiff is required to allege that defendant did not receive

26   a valid assignment of the debt in any manner.” Diunugala v. JP Morgan Chase Bank, 2013 WL
27   5569737, at *8 (S.D. Cal. Oct. 3, 2013) (emphasis in original; internal quotations omitted), citing

28   Fontenot v. Wells Fargo Bank, N.A., 198 Cal.App.4th 256, 271–72 (2011), overruled on other
                                                         7
 1   grounds by Yvanova, 62 Cal. 4th 919. Here as in Diunugala, plaintiff “fails to allege sufficient

 2   facts indicating that [defendants] did not receive a valid assignment of the debt in any manner.”

 3   Id. at *9 (emphasis in original). Even if the underlying assignment of the debt to Wilmington

 4   Savings, Carlsbad Funding, and/or Rushmore Loan was not shown by documents in the public

 5   record, such assignments are “commonly not recorded” in California. Howarth v. Everbank,

 6   2016 WL 2621861, at *5 (C.D. Cal. March 25, 2016), quoting Fontenot, 198 Cal. App. 4th at

 7   271-272. Rather, “[t]he lender could have readily assigned the promissory note . . . in an

 8   unrecorded document that was not disclosed to plaintiff.” Fontenot, 198 Cal. App. 4th at 272.

 9   Here, plaintiff alleges no specific facts supporting his contention that the underlying assignment

10   was invalid.

11          The seventh cause of action asserts in conclusory terms that defendants violated the Fair

12   Debt Collections Practices Act, 15 U.S.C. § 1692f, by “illegally attempting to collect on

13   Plaintiff’s debt obligation” under false pretenses. (Cmplt., ¶¶ 158-159.) Such allegations are not

14   sufficient to state a claim. Similarly, the eighth cause of action, asserting violations of Cal. Bus.

15   And Prof. Code § 17200, rests on allegations that defendants “engaged in unfair, unlawful, and

16   fraudulent business practices with respect to mortgage loan servicing” by various alleged means,

17   all couched in general terms and unsupported by specific facts. (Id., ¶ 165.)

18          Plaintiff’s tenth cause of action for fraud is premised on the allegedly defective

19   assignment of the loan under the terms of PSA. For the reasons discussed above, including lack

20   of standing, this claim must fail.
21          Causes of action twelve through fourteen allege violations of California’s HBOR, some

22   provisions of which were modified or replaced by new regulations in 2018. In the twelfth cause

23   of action, plaintiff asserts that defendants violated Cal. Civil Code § 2923.6(c) because, while he

24   was disputing the initial loan modification and trying to come to new terms, defendants recorded

25   a Notice of Default and held a foreclosure sale in 2017. (Cmplt., ¶¶193-196.) The HBOR

26   prohibits lenders from engaging in “dual tracking,” which is the practice of advancing the
27   foreclosure process while the borrower’s application for a loan modification is pending review.

28   Cal. Civ. Code § 2923.6(c). Section 2923.6(c) provides in relevant part that “[i]f a borrower
                                                        8
 1   submits a complete application for a first lien loan modification . . . a mortgage servicer . . . shall

 2   not record a notice of default or notice of sale or conduct a trustee’s sale, while the complete first

 3   lien loan modification application is pending.” (Emphasis added.) Here, plaintiff alleges that,

 4   after his 2013 loan modification, he “requested a new loan modification” and defendants “had not

 5   resolved plaintiff’s request” when they recorded a Notice of Default in January 2017. These

 6   allegations fail to state a claim under § 2923.6(c).

 7             As to the thirteenth cause of action, § 2923.7 of the HBOR requires the provision of a

 8   single point of contact (“SPOC”) in relation to a request for a mortgage modification. Plaintiff

 9   alleges that defendants failed to provide a SPOC; failed to coordinate the receipt of all his loan

10   modification documents; and failed to communicate key deadlines and information, including that

11   they were moving toward a foreclosure sale. (Cmplt., ¶¶ 198-204.) Plaintiff alleges that he was

12   “provided with deficient information that prevented him from reasonably assessing his situation

13   to avoid foreclosure at pivotal times when such information would have made a difference.” (Id.,

14   ¶ 203.)

15             “The statutory language of § 2923.7 is plain that in order to trigger any obligation on the

16   part of the mortgage servicer to establish a single point of contact, the borrower must first make a

17   request for a foreclosure prevention alternative.” Taylor v. CitiMortgage, Inc., 2018 WL

18   3770532, at *2 (E.D. Cal. Aug. 8, 2018), citing, e.g., Williams v. Wells Fargo Bank, NA, 2014

19   WL 1568857, at *8 (C.D. Cal. Jan. 27, 2014) (affirming that § 2923.7 by its terms “requires that

20   the borrower make a specific request for a single point of contact”). Plaintiff has not alleged any
21   specific request. Moreover, “a violation of § 2923.7 is actionable only when that violation is

22   material. A material violation is one where the alleged violation affected a plaintiff's loan

23   obligations or the modification process.” Shupe v. Nationstar Mortgage LLC, 231 F. Supp. 3d

24   597, 603 (E.D. Cal. Jan. 31, 2017), quoting Cornejo v. Ocwen Loan Servicing, LLC, 151

25   F.Supp.3d 1102, 1113 (E.D. Cal. 2015) (internal quotations omitted). Plaintiff fails to allege facts

26   showing materiality under this standard.
27             Plaintiff’s fourteenth and fifteenth causes of action consist of conclusory allegations that,

28   insofar as they have not been addressed above, fail to state a claim. For the foregoing reasons,
                                                          9
 1   defendants’ motion to dismiss should be granted.

 2      IV.      Leave to Amend

 3            If the court finds that a complaint should be dismissed for failure to state a claim, the court

 4   has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203 F.3d 1122, 1126-

 5   30 (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears possible that the

 6   defects in the complaint could be corrected, especially if a plaintiff is pro se. Id. at 1130-31; see

 7   also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given

 8   leave to amend his or her complaint, and some notice of its deficiencies, unless it is absolutely

 9   clear that the deficiencies of the complaint could not be cured by amendment.”) (citing Noll v.

10   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)). Here, plaintiff will be granted an opportunity to

11   amend the complaint.

12            If plaintiff chooses to amend the complaint, plaintiff must set forth the jurisdictional

13   grounds upon which the court’s jurisdiction depends. Federal Rule of Civil Procedure 8(a).

14   Further, plaintiff must demonstrate how the conduct complained of has resulted in a deprivation

15   of plaintiff’s rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980).

16            In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

17   make plaintiff’s amended complaint complete. Local Rule 15-220 requires that an amended

18   complaint be complete in itself without reference to any prior pleading. This is because, as a

19   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

20   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
21   longer serves any function in the case. Therefore, in an amended complaint, as in an

22   original complaint, each claim and the involvement of each defendant must be sufficiently

23   alleged.

24            Accordingly, IT IS HEREBY ORDERED that:

25            1. Plaintiff’s motion for notice of lis pendens (ECF No. 8) is denied;

26            2. Defendants’ motion to dismiss (ECF No. 14) is granted;
27            3. The complaint is dismissed for failure to state a claim;

28            4. Plaintiff is granted thirty days from the date of service of this order to file an amended
                                                         10
 1   complaint that complies with the requirements of the Federal Rules of Civil Procedure, and the

 2   Local Rules of Practice; the amended complaint must bear the docket number assigned this case

 3   and must be labeled “Amended Complaint”; failure to file an amended complaint in accordance

 4   with this order will result in a recommendation that this action be dismissed; and

 5             5. The Initial Scheduling Conference set for December 12, 2018 is hereby vacated, to be

 6   reset as needed.

 7   Dated: November 2, 2018
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13
     2 / stewart1844.mtd_lta
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       11
